United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-2113SI
                                 _____________

Marlene E. Dohrn,                      *
                                       *
            Appellant,                 * On Appeal from the United
                                       * States District Court
      v.                               * for the Southern District
                                       * of Iowa.
                                       *
Circle B. Cashway, Inc.,               * [Not to be Published.]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: January 15, 1999
                                Filed: January 25, 1999
                                 ___________

Before RICHARD S. ARNOLD and MORRIS SHEPPARD ARNOLD, Circuit
      Judges, and TUNHEIM,1 District Judge.
                              ___________

PER CURIAM.

       This is a Title VII case. The plaintiff, Marlene E. Dohrn, claims that the
defendant, Circle B. Cashway, Inc., fired her on account of her sex. The defendant
denies this, and states that Ms. Dohrn was in fact discharged because she had shown
herself disloyal to the company by looking for another job in secret. The District



      1
      The Hon. John R. Tunheim, United States District Judge for the District of
Minnesota, sitting by designation.
Court2 granted the defendant's motion for summary judgment and dismissed the
complaint. Having now had the benefit of briefs and oral argument, we affirm.

       In our view, plaintiff has not produced enough evidence of pretext to survive
summary judgment. She claims that other employees — men — who had looked for
work elsewhere were not fired, but her evidence of this is hearsay, based not upon her
own personal knowledge but upon what others told her. There is evidence of sexist
remarks made by persons in authority with the employer, but no such remarks were
made by the person who made the decision to fire the plaintiff. The evidence here is
simply not substantial enough to justify a jury verdict in plaintiff's favor, and it was
therefore proper for the District Court to grant summary judgment for the defendant.

      The case is not of sufficient precedential significance to justify a fuller
discussion, and we therefore confine ourselves, in the interest of expedition, to this
abbreviated opinion.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Hon. Ronald E. Longstaff, United States District Judge for the Southern
District of Iowa.

                                          -2-